Title: From George Washington to Brigadier General William Maxwell, 17 April 1777
From: Washington, George
To: Maxwell, William



Sir,
Morris Town April 17th 1777

That the Enemy are upon the point of opening the Campaign can scarce admit of a doubt—where, or in what manner, is yet uncertain; it behooves us however to be as well prepard as possible, & keep every thing in such order as to move at an hours warning—one step towards this is, to have the number of our Posts reduced—the Men drawn a little more compactly together—and Scouts to supply the places of Stationary Guards, along the Enemys Lines—By this means we shall have it more in our power to move quick; shall be less liable to surprizes; and can give aid much quicker than in cases where Men upon any alarm, or Movement of the Enemy are to be assembled from several different Posts, at a distance from each other.
I would have you attend particularly to the care of Ogdens, shreves, Martins, and Spencers Regiments; see that the Commanding Officers of them use every possible Means to get them compleated; and that

they have their Men carried through the small pox, by Inoculation, as fast as the Surgeons, under the direction of the Hospital, can possibly accomplish it. cause the Commanding Officers of these Regiments (wch will probably compose your Brigade) to be very regular and careful in their Returns to you, that I may be furnished therewith. See that the other Corps, at present under your immediate Command, comply also with this requisition that I may not be deceived with respect to my Strength—The Inclosed Letters you will please to have delivered. I am Sir Yr Most Obedt Servt

Go: W——n

